Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gurovich et al. (US2015/0347848 A1, a reference of PTO 1449, hereinafter Gurovich).
As to claim 1, Gurovich discloses that an apparatus comprising: one or more computer processors (Fig. 1, 52);
a camera (Fig. 2 120); and
one or more memory units (Fig. 1, 54) communicatively coupled to the one or more computer processors (Fig. 1, 52), the one or more memory units comprising instructions executable by the one or more computer processors, the one or more computer processors being operable when executing the instructions to:
access an image captured by the camera (Fig. 1 and Fig. 2, [0022]-[0023]); 
identify a user object within the captured image ([0041]-[0043]);
determine a vehicle or consumer product associated with the captured image (Fig. 3-Fig. 6, [0043]-[0047]);

determine, using the stored data and the identified user object, information about the identified user object (Fig. 3-Fig. 6, [0041]-[0048]); and
display the determined information about the identified user object (Fig. 3, 360 [0049]-[0050]).
As to claim 2, Gurovich further discloses that the apparatus of Claim 1, wherein the user object is a switch, button, or indicator light ([0041]).
As to claim 3, Gurovich further discloses that the apparatus of Claim 1, wherein the information about the identified user object comprises:
an explanation regarding function of the identified user object; or a recommendation for action regarding the identified user object ([0049], owner manual information).


classifying, using an image classification process, the captured image as either an image of a dashboard or an image of a button (Fig. 4-6, [0059], claim 10);
when the captured image is classified as an image of a dashboard ([0043]-[0048]), identify the user object as a particular warning lamp by comparing the captured image to a plurality of stored models of warning lamps ([0052], [0057], claim 6); and
when the captured image is classified as an image of a button, identify the user object as a particular button by comparing the captured image to a plurality of stored models of buttons ([0041]-[0048]).
 	As to claim 5, Gurovich further discloses that the apparatus of Claim 1, wherein the stored data (Fig. 3, 140) associated with the determined vehicle or consumer product comprises an 
 	As to claim 6, Gurovich further discloses that the apparatus of Claim 1, wherein the vehicle comprises an automobile, a motorcycle, a truck, a recreational vehicle, a construction vehicle, an airplane, or a helicopter ([0020]).
As to claims 7 and 14, the claims are corresponding method and media claims to claims 1 and 4, the discussions are addressed with respect to claims 1 and 4 (note that Fig. 2 has a mobile device having a computer, camera and display).
As to claims 8, and 15,  the limitations are addressed in the rejection of claim 2.
As to claims 9, 11-12,16, 18, and 19 the limitations are addressed in the rejections of claim 3, and 5-6 respectively.
As to claims 10 and 17,  the limitations are addressed in the rejection of claim 4.

accessing a user-selection of the vehicle or consumer product ([0052]); or
accessing a unique identification of the vehicle or consumer product(abstract, [0004]-[0006], [0032], [0046]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.